Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary L. Wise appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss his claims against Defendants after a 28 U.S.C. § 1915A (2006) review. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Wise v. United States, 6:09-cv-01376-HFF, 2009 WL 3052608 (D.S.C. Sept. 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.